          Case 1:20-cr-00236-KPF Document 20 Filed 07/20/20 Page 1 of 2
                                          U.S. Department of Justice

                                                       United States Attorney
                                                       Southern District of New York

                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007


                                                       July 17, 2020



                                                        MEMO ENDORSED
BY ECF
The Honorable Katherine Polk Failla
United States District Judge
Southern District of New York
United States Courthouse
40 Foley Square
New York, New York 10007

       Re:     United States v. Brian Smith, et al.,
               20 Cr. 236 (KPF)

Dear Judge Failla:

        The parties write to request an adjournment of the next pre-trial conference in this case,
which is currently scheduled for July 27, 2020. The parties respectfully request an adjournment
of 60 days until September 27, 2020 or a date more convenient for the Court. The additional time
will allow defense counsel and the defendants to continue their review of the discovery, which
has been delayed as a result of the COVID-19 pandemic, and to determine what motions, if any,
they may wish to file. Additionally, counsel for the defendants consent to the exclusion of time
pursuant to the Speedy Trial Act until the date of the next pre-trial conference.


                                              Respectfully submitted,

                                              AUDREY STRAUSS
                                              Acting United States Attorney



                                          by: _____________________________
                                              Christopher J. Clore
                                              Assistant United States Attorney
                                              (212) 637-1063

cc:    Counsel for the Defendants (by ECF & Email)
   Case 1:20-cr-00236-KPF Document 20 Filed 07/20/20 Page 2 of 2




Application GRANTED. The status conference currently
scheduled for July 27, 2020, is hereby ADJOURNED to
September 29, 2020, at 10:00 a.m. in Courtroom 618 of the
Thurgood Marshall Courthouse, 40 Foley Square, New York, New
York. With the parties' consent, the time between July 27,
2020, and September 29, 2020, is excluded under the Speedy
Trial Act. The Court finds that the ends of justice served
by excluding such time outweigh the interests of the public
and the Defendants in a speedy trial because it will permit
Defendants to continue reviewing discovery materials.

DATED:    July 20, 2020             SO ORDERED.
          New York, New York




                                    HON. KATHERINE POLK FAILLA
                                    UNITED STATES DISTRICT JUDGE
